36 Mich. App. 127 (1971)
193 N.W.2d 176
PEOPLE
v.
MAXWELL
Docket No. 9315.
Michigan Court of Appeals.
Decided September 28, 1971.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Dominick R. Carnovale, Chief, Appellate Department, and Gerard A. Poehlman, Assistant Prosecuting Attorney, for the people.
Charles Burke, for defendant on appeal.
Before: DANHOF, P.J., and McGREGOR and QUINN, JJ.
Leave to appeal denied, 387 Mich. 779.
PER CURIAM.
The defendant was tried and convicted of assault with intent to rob being armed. MCLA § 750.89 (Stat Ann 1962 Rev § 28.284). He was sentenced to life imprisonment.
*128 On appeal he claims reversible error occurred because the trial judge did not sua sponte instruct on lesser included offenses. There was no evidence on the record to support an instruction on lesser included offenses and the court did not affirmatively exclude the jury from considering lesser included offenses. No reversible error occurred. People v. Membres (1971), 34 Mich. App. 224 and People v. Busby, (1971), 34 Mich. App. 235. Additionally, the crime of attempted assault with intent to rob does not exist. People v. Patskan (1971), 29 Mich. App. 354.
The trial court did not err in sentencing the defendant to life imprisonment without specifying a minimum term. Elliott v. Department of Corrections (1955), 343 Mich. 681; MCLA § 750.89 (Stat Ann 1962 Rev § 28.284); and MCLA § 769.9 (Stat Ann 1971 Cum Supp § 28.1081).
The jury instruction on specific intent was proper.
No argument or formal submission is necessary because the questions sought to be reviewed are so unsubstantial.
The motion to affirm is granted.